DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on 05/24/2018. It is noted, however, that applicant has not filed a certified copy of the U 201830760 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angle formed by a vertical with the lower edge (9) is an acute angle larger than 30° or an obtuse angle smaller than 150°” (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In regard to claim 1, the specification and figures do not specifically disclose “wherein an angle formed by a vertical with the lower edge (9) is an acute angle larger than 30° or an obtuse angle smaller than 150°”.  A close inspection of Fig. 1a shows that the angle formed by a vertical with the lower edge as being a 90° angle which is a right angle and that neither the specification nor figures disclose that the angle is other than a right angle so as to be either an acute angle larger than 30° or an obtuse angle smaller than 150°.  There is no discussion in the specification of what the specific angle or range of angles formed by a vertical with the lower edge should be.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “wherein an angle formed by a vertical with the lower edge (9) is an acute angle larger than 30° or an obtuse angle smaller than 150°” renders the claim vague and indefinite since Fig. 1a shows the angle formed with the lower edge being a right angle which is neither an acute angle nor an obtuse angle as claimed.  
In regard to claims 13-14, the terms “the angle formed by the vertical with the front faces (a) of the outer cover” render the claims vague and indefinite since .  Also the terms “the angle formed by the vertical with the front faces (a) of the outer cover” lack antecedent basis since claim 1 initially recited “an angle formed by a vertical with the lower edge (9)” which is a different angle from the angle formed by a vertical with the front faces (α as shown in Fig. 1a) in that the lower edge (9 as shown in Fig. 1a) extends in a plane which is transverse to the plane in which the front faces extend (see Fig. 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickrehm 6,418,658 in view of Brown 3,846,930 or Smith 2,691,840.
Knickrehm discloses a lubricant applicator (10; see col. 1, lines 21-25 & 62-66) for fishing lines and leaders of the modality known as “with tapered leaders”, “whip fishing” or “fly fishing” comprising an outer cover (12, 12’, 12”), having a right outer cover (12’) and a left outer cover (12”) defining a lower edge (lower edges of 12, 12’ in Figs. 1-4B), the support material of the lubricant (absorbent pad 16 capable of retaining lubricant) placed in the lower hole (21, 21’) and divided into two parts (21, 21’), characterized by comprising the outer cover (12, 12’, 12”), a right outer cover (12’) and a left outer cover (12”), each of these outer covers comprising in turn, the essentially semicircular halves of the upper (halves of 18 in Fig. 1 or 3) and lower (21, 21’) holes, but does not disclose a protecting material placed in the upper hole.  Brown discloses an applicator (10) for applying a lubricant and de-icer to a fishing line comprising an outer cover (11, 12, 16); a support material of the lubricant (22) placed in a lower hole (20); a protecting material (rubber bushing 14) placed in an upper hole (13).  Smith discloses an outer cover (20, 24); an upper hole (28, 34 of 24) with protecting material (grooved linings 48, 50 of suitable material for gripping the fishing rod; see col. 2, lines 40-43) placed in the upper hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the upper hole of Knickrehm such that the protecting material is placed therein in view of Brown or Smith in order to provide means for frictionally engaging the rod to hold the apparatus at the desired location along the fishing rod and also to provide a pliable material for engaging the outer surface of the rod which will not scratch or damage the appearance of the rod.  Knickrehm discloses wherein the angle formed by the vertical with the lower edge (lower edges of 12, 12’, 12” in Figs. 1-4B) is between 30° and 150° (the angle is 90°), but does not disclose wherein an angle formed by a vertical with the lower edge is an acute angle larger than 30° or an obtuse angle smaller than 150°.  It would have been an obvious matter of design choice before the effective filing date of the invention to design the angle formed by a vertical with the lower edge such that it is an acute angle larger than 30° or an obtuse angle smaller than 150° since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the applicator of Knickrehm and Brown or Smith would perform equally as well by doing so since the angle formed by the vertical with the lower edge is a right angle of 90° which is very close to an acute angle larger than 30°, such as 85-89°, and an obtuse angle smaller than 150, such as 91-95°, and because a person of ordinary skill in the art would select the angle formed by the vertical with the lower edge of the outer cover so as to align the lower hole with the fishing line as it extends from the reel to the tip of the fishing rod so as to reduce friction upon the fishing line during its travel through the lubricant applicator and to provide the visual appearance to be sought by the user.
In regard to claim 2, Knickrehm discloses wherein the right outer cover (12’) and the left outer cover (12”) are joined by the axis of rotation as a hinge (20) enabling the opening of the assembly (see Fig. 3).
In regard to claim 3, Knickrehm discloses wherein the right outer cover (12’) and the left outer cover (12”) are completely separated enabling the opening of the assembly (portions 12’, 12” are separate parts connected via hinge 20).
In regard to claim 4, Knickrehm discloses wherein the right outer cover (12’) and the left outer cover (12”) are assembled (via hinge 20; see Figs. 1-3).
In regard to claim 8, Knickrehm discloses wherein the upper (18) and lower (21, 21’) holes are essentially circular (see Fig. 2).
In regard to claim 9, Knickrehm discloses wherein the axis of the upper (18) and lower (21, 21’) holes are coplanar (see Fig. 2).
In regard to claim 11, Knickrehm discloses wherein the support material of the lubricant (16) placed on the lower hole (21, 21’) has smooth faces (see Fig. 3; surfaces of absorbent pads 16 must be smooth so as not to damage the fishing lines to pass therethrough; see col. 3, lines 5-18).
In regard to claim 12, Knickrehm discloses wherein the support material of the lubricant (16) placed on the lower hole (21, 21’) is grooved (see Figs. 3, 4A).
In regard to claim 13, Knickrehm discloses wherein the angle formed by the vertical with the front faces (front faces of 12, 12’ in Figs. 1-4B) of the outer cover (2) is between 0° and 20° (the angle is 0°).
In regard to claim 16, Knickrehm and Brown disclose a separation distance wherein the separation between the upper hole (18 of Knickrehm; 12 of Brown) and the lower hole (21, 21’ of Knickrehm; 20 of Brown) is a certain distance (see Fig. 2 of Knickrehm; see Fig. 2 of Brown), but do not disclose wherein the separation between the upper hole (2c) and the lower hole (2d) is from 2 centimeters to 15 centimeters.  It would have been an obvious matter of design choice before the effective filing date of the invention to design the separation between the upper hole and the lower hole such that it is from 2 centimeters to 15 centimeters since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the applicator of Knickrehm and Brown would perform equally as well by doing so, and because a person of ordinary skill in the art would design the separation between the upper hole and the lower hole based on the lateral distance between the fishing rod to which the upper hole is mounted and the fishing line coming off of the fishing reel which passes through the lower hole so as to guide the fishing line to be as straight as possible when passing through the lower hole so as to reduce the friction of the line as it passes therethrough.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickrehm 6,418,658 in view of Brown 3,846,930 or Smith 2,691,840 as applied to claim 1 above, and further in view of Weaver 6,606,814 or Whitehead 7,299,582.
In regard to claim 5, Knickrehm discloses wherein the right outer cover (12’) and the left outer cover (12”) are assembled by means of the existing perimeter flange (24), either in the left outer cover (12”), or, in the right outer cover (12’), which engages through the inside of the pocket of the other outer cover.  Weaver and Whitehead disclose an outer cover (20 OR 100) comprising a right outer cover (14 OR 300) and a left outer cover (12 OR 210) which are assembled (via hinge in Fig. 12 OR via hinge 256), wherein the right outer cover (14 OR 300) and the left outer cover (12 OR 210) are assembled by means of the existing perimeter flange (25e, 27e OR 350, 360 or 262, 266), either in the left outer cover (12 OR 262), or, in the right outer cover (14 OR 350), which engages through the inside of the pocket of the other outer cover (27e fits inside 25e; see col. 3, line 64 to col. 4, line 3 OR see col. 5, lines 18-26 & Figs. 5-9) and.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the right and left outer covers of Knickrehm such that wherein the right outer cover and the left outer cover are assembled by means of the existing perimeter flange (24), either in the left outer cover, or, in the right outer cover, which engages through the inside of the pocket of the other outer cover in view of Weaver in order to provide a stronger, more rugged arrangement when the right and left covers are in the closed position or Whitehead in order to provide flanges which act as guides to align the right and left covers when the covers are in the closed position.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickrehm 6,418,658 in view of Brown 3,846,930 or Smith 2,691,840 as applied to claim 1 above, and further in view of Morgin et al. 5,170,582.
Knickrehm and Brown do not disclose wherein the outer cover (2) contains the fixing flanges (8) of the tool for impregnation of the support material (7), placed in the right outer 10 cover (2a) or in the left outer cover (2b).  Morgin et al. disclose an applicator (10) comprising an outer cover (12-14, 16, 17, 37); a support material (21-22) for a liquid; wherein the outer cover (at 37) contains the fixing flanges (flanges of each of U-shaped spring clips 39-40) of the tool for impregnation of the support material (21-22), placed in the right outer cover or in the left outer cover (37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer cover of Knickrehm and Brown such that it contains the fixing flanges of the tool for impregnation of the support material, placed in the right outer cover or in the left outer cover in view of Morgin et al. in order to detachably attach the tool within the applicator for secure storage therein so that it is readily available to the user when it is desired to replenish the lubricant in the support material.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickrehm 6,418,658 in view of Brown 3,846,930 or Smith 2,691,840 as applied to claim 1 above, and further in view of Thomsen 7,805,878 or Morgin et al. 5,170,582.
Knickrehm and Brown do not disclose which contains a tool for impregnation of the support material (7).  Thomsen discloses an applicator (10a; see Fig. 3) comprising an outer cover (16a); a support material (18) for a liquid; wherein the applicator contains a tool (20, 20a-b, 60 which receives liquid from container 12) for impregnation of the support material (see col. 5, line 60 to col. 6, line 63).  Morgin et al. disclose an applicator (10) comprising an outer cover (12-14, 16, 17, 37); a support material (21-22) for a liquid; wherein the applicator contains a tool (41-42 mounted to 39-40) for impregnation of the support material (see col. 3, line 65 to col. 4, line 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the applicator of Knickrehm and Brown such that it contains a tool for impregnation of the support material in view of Thomsen in order to provide means for easily replenishing the lubricant applied to the support material without the lubricant possibly coming into contact with the user’s hands in performing the act of replenishment or Morgin et al. in order to provide the tool within the applicator so that it is readily available to the user when it is desired to replenish the lubricant in the support material by attaching the tool to designated structure within the outer cover for secure storage therein.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickrehm 6,418,658 in view of Brown 3,846,930 or Smith 2,691,840 as applied to claim 1 above, and further in view of Norton 1,920,478.
Knickrehm and Brown or Smith do not disclose wherein the angle formed by the vertical with the front faces (a) of the outer cover (2) is between 0° and 20°.  Norton discloses an outer cover (1, 9) comprising a right cover (1) and a left cover (9); a lower hole (8); an upper hole (4); wherein the angle formed by the vertical with the front faces (3 in Fig. 1 or 3) of the outer cover is approximately 45°.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front faces of the outer cover such that it forms an angle with the vertical in view of Norton in order to provide the outer cover with reduced weight at the forward end of the outer cover to thereby position a center of gravity of the applicator towards the handle of the fishing rod so as to facilitate handling of the fishing rod when the applicator is mounted thereon.  Knickrehm and Brown or Smith and Norton do not disclose wherein the angle formed by the vertical with the front faces (a) of the outer cover (2) is between 0° and 20°.  It would have been an obvious matter of design choice before the effective filing date of the invention to design the angle formed by the vertical with the front faces (a) of the outer cover (2) such that it is between 0° and 20° since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the applicator of Knickrehm and Brown or Smith and Norton would perform equally as well by doing so, and because a person of ordinary skill in the art would select the angle formed by the vertical with the front faces of the outer cover so as to distribute the weight of the outer housing of the applicator as desired and provide the visual appearance to be sought by the user.







Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “It is respectfully submitted that neither one of Knickrehm, Brown and smith discloses a lubricant applicator having a lower edge (9) which is formed with an acute angle larger than 30° or with an obtuse angle smaller than 150° with respect to a vertical axis, as required by amended Claim 1.”, the Examiner contends that applicant’s specification and figures fail to disclose the desired invention specifically having a lower edge (9) which is formed with an acute angle larger than 30° or with an obtuse angle smaller than 150° with respect to a vertical axis (see 35 U.S.C. 112(a) rejection above at paragraph 4).  A close inspection of Fig. 1a of the present application shows that the angle of the lower edge 9 as being a right angle or 90° with respect to a vertical.  Furthermore, the Examiner contends that a person of ordinary skill in the art would vary the angle of the lower edge with respect to a vertical according to the desired alignment of the lower hole with a laterally extending fishing reel at the handle end of the fishing rod and a laterally extending first line guide located on an opposing side of the applicator device from the fishing reel, since the reel typically extends a greater lateral distance from the fishing rod axis than the first line guide closest to the reel, and therefore the angle of the lower edge to vertical would be readily chosen to make the transition of the fishing line through the applicator device to be in a relatively straight line so that the friction upon the fishing line is reduced as much as possible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA